 



Exhibit 10.1

 

RESCISSION AGREEMENT AND MUTUAL RELEASE

 

This Rescission Agreement and Mutual Release (this “Agreement”) is entered into
as of January 23, 2013 by and between DubLi, Inc., a Nevada corporation
(“DubLi”), and Agaani Music, JLT, a DMCC Free Zone (Dubai) corporation
(“Agaani”). The parties to this Agreement are sometimes individually referred to
herein as a “Party” or collectively, as the “Parties.”

 

RECITALS:

 

A.                On December 31, 2012, the Parties entered into an agreement
(the “Original Agreement”) for the purchase and sale of certain assets,
liabilities and obligations as well as the licensing of certain of DubLi’s
rights to Agaani;

 

B.                 On January 3, 2013, the Parties entered into an Amended and
Restated Agreement for the Sale of Assets, Assumption of Liabilities and
Obligations and Licensing of Certain Rights (the “Sales Agreement”), which
amended restated the Original Agreement and set forth the terms and conditions
of the purchase and sale of certain assets, liabilities and obligations as well
as the licensing of certain of DubLi’s rights to Agaani (the “Transaction”);

 

C.                 The Parties desire to rescind the Transaction, return the
assets, liabilities and obligations to DubLi in the state they were in
immediately prior to the Transaction as if the Transaction never occurred, and
cancel the licenses granted by the Sales Agreement (the “Rescission”);

 

D.                 The Parties desire to settle and resolve all potential
claims, legal actions, judgments, disputes, claims, causes of action, and
appeals against each other, known or unknown, with respect to the Transaction
and the Sales Agreement by entering into this Agreement; and

 

E.                 The Parties desire that this Rescission lawfully: (i) rescind
the Transaction and the Sales Agreement; (ii) provide for an orderly and
amicable separation of the Parties; and (iii) compromise and settle all
disputes, if any, between the Parties with respect to the Transaction and the
Sales Agreement.

 

NOW THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Parties hereby agree as follows:

 

1.                  Recitals. The foregoing recitals are true and correct in all
material respects and are hereby incorporated herein as a material part of this
Agreement.

 

2.                  Rescission of Transaction. The Parties hereby rescind all
agreements entered into in connection with the Transaction and the Sales
Agreement, including all schedules attached thereto. Accordingly, Agaani shall
return the assets, liabilities and obligations to DubLi in the state they were
in immediately prior to the Transaction as if the Transaction never occurred,
and the licenses granted by the Sales Agreement shall be cancelled.

 



 

 

 

3.                 Mutual Releases.

 

a.                   Agaani General Release. Agaani, for itself and for all of
its affiliates, subsidiaries, officers, directors, attorneys, agents, employees,
personal representatives, successors, or assigns, as applicable (“Agaani
Parties”) does hereby forever release, remise, acquit, satisfy and discharge
DubLi and any and all of its affiliates, subsidiaries, officers, directors,
attorneys, agents, employees, personal representatives, successors, or assigns,
as applicable (the “DubLi Parties”), from any and all manner of claims,
benefits, rights, sums of money, causes of action, suits, debts, obligations,
losses, expenses, liabilities, accounts, reckonings, bonds, bills, specialties,
covenants, contracts, controversies, agreements, promises, variances,
trespasses, damages, judgments, executions, claims and demands whatsoever, in
law or in equity, of whatever nature or kind, known or unknown, which the Agaani
Parties ever had, now has, or may have, against the DubLi Parties for, upon or
by reason of any matter, cause or thing whatsoever, with respect to, arising out
or, or related to the Sales Agreement and the Transaction, with the exception of
the rights and obligations of the Parties under this Agreement.

 

b.                  DubLi Release. The DubLi Parties do hereby forever release,
remise, acquit, satisfy and discharge the Agaani Parties, from any and all
manner of claims, benefits, rights, sums of money, causes of action, suits,
debts, obligations, losses, expenses, liabilities, accounts, reckonings, bonds,
bills, specialties, covenants, contracts, controversies, agreements, promises,
variances, trespasses, damages, judgments, executions, claims and demands
whatsoever, in law or in equity, of whatever nature or kind, known or unknown,
which the DubLi Parties ever had, now have, or may have, against the Agaani
Parties for, upon or by reason of any matter, cause or thing whatsoever, with
respect to, arising out or, or related to the Sales Agreement and the
Transaction, with the exception of the rights and obligations of the Parties
under this Agreement.

 

4.                  Representations and Warranties by DubLi. DubLi represents
and warrants to Agaani as follows:

 

a.                   DUBLI has the full power and authority to execute, deliver
and perform this Agreement;

 

b.                  This Agreement constitutes the legal, valid and binding
obligation of DubLi, enforceable against DubLi, subject to bankruptcy,
insolvency, moratorium, reorganization and similar laws of general applicability
affecting the rights and remedies of creditors and to general principles of
equity, regardless of whether enforcement is sought in proceedings in equity or
at law; and

 

c.                   The execution and delivery by DubLi of this Agreement, and
the fulfillment of and compliance with its terms by DubLi does not and will not
(i) conflict with or violate any provision of DubLi’s Articles of Incorporation
or Bylaws, (ii) conflict with, or constitute a default under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, instrument or other understanding to which DubLi is a party or by
which any property or asset of DubLi is bound or affected, (iii) result in a
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which DubLi is
subject, or by which any of its properties or assets is bound or affected, or
(iv) require any authorization, consent, approval exemption or other action by
or notice to any court or governmental body.

 



 

 

 

5.                  Representations and Warranties by Agaani. Agaani represents
and warrants to DubLi as follows:

 

a.                   Agaani has the full power and authority to execute, deliver
and perform this Agreement;

 

b.                  This Agreement constitutes the legal, valid and binding
obligations of Agaani, enforceable against Agaani, subject to bankruptcy,
insolvency, moratorium, reorganization and similar laws of general applicability
affecting the rights and remedies of creditors and to general principles of
equity, regardless of whether enforcement is sought in proceedings in equity or
at law;

 

c.                   The execution and delivery by Agaani of this Agreement, and
the fulfillment of and compliance with its terms by Agaani does not and will not
(i) conflict with or violate any provision of Agaani’s Articles of
Incorporation, (ii) conflict with, or constitute a default under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, instrument or other understanding to which Agaani is a party or
by which any property or asset of Agaani is bound or affected, (iii) result in a
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which Agaani is
subject, or by which any of its properties or assets is bound or affected, or
(iv) require any authorization, consent, approval exemption or other action by
or notice to any court or governmental body;

 

d.                  The “Assets” (as defined in the Sales Agreement) are free
and clear of all liens, charges, encumbrances and rights of third parties,
except as explicitly set forth in the Sales Agreement, and Agaani has not
assigned or otherwise transferred any ownership rights in or to any of the
“Assets” (as defined in the Sales Agreement); and

 

e.                   Agaani has not incurred any liabilities or created any
other obligations for which DubLi will be responsible.

 

6.                  Interpretation. It is acknowledged by the Parties that this
Agreement is the result of negotiated suggestions of all Parties, and therefore,
no presumptions shall arise favoring any Party by virtue of the authorship of
any provisions herein or the modification, addition, or deletion of provisions
in prior drafts hereof.

 

7.                  Indemnification. Agaani shall indemnify DubLi against all
loss, damage, costs, and expenses (including any reasonable cost for legal
representation) determined to be a consequence of any action by Agaani related
to the Transaction, the Sales Agreement or the “Assets” (as defined in the Sales
Agreement), or due to any misrepresentations or a breach of any provision,
covenant, or warranty in this Agreement.

 



 

 

 

8.                  Governing Law. This Agreement shall be governed and
interpreted under the internal laws of the State of Florida.

 

9.                  Binding Effect. This Agreement shall be binding upon and
inure to the benefits of the Parties hereto and assigns.

 

10.                Counterpart. This Agreement may be executed in counterparts.
Signature pages hereof that are manually signed and delivered by electronic
transmission (including facsimile or electronic mail (e.g., as a portable
document format (.pdf file)) shall be deemed to constitute an original thereof
and shall bind the parties signing and delivering in such manner.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.

 

 

  DubLi, Inc.               By: /s/ Michael Hansen     Michael Hansen    
President and Chief Executive Officer                     Agaani Music, JLT    
          By: /s/ Craig Johnson     Craig Johnson     General Manager

 



 

 

 